UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4506


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TORIANO HOIVEY BLOCKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cr-00466-CMC-l)


Submitted:    May 18, 2009                    Decided:   June 3, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron B. Littlejohn, Jr., Columbia, South Carolina, for
Appellant.    Stanley Duane Ragsdale, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Toriano   Hoivey   Blocker      pled   guilty   pursuant     to   a

written plea agreement to knowingly using or carrying a firearm

during and in relation to a drug trafficking crime, in violation

of 18 U.S.C. § 924(c)(1) (2006) (Count Three), and conspiracy to

possess with intent to distribute five grams or more of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846

(2006) (Count Five).        Blocker was sentenced to 270 months in

prison.    Blocker appealed.

            Counsel for Blocker filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious grounds for appeal, but questioning whether

the   district   court   properly      conducted    Blocker’s   guilty    plea

hearing.      Blocker    has   filed    a   pro    se   supplemental   brief.

Finding no reversible error, we affirm.

            In the absence of a motion to withdraw a guilty plea

in the district court, we review for plain error the adequacy of

the guilty plea proceeding under Fed. R. Crim. P. 11.                  United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                    Our

examination of the record shows that the district court fully

complied with the requirements of Rule 11.               Further, Blocker’s

plea was knowingly, voluntarily, and intelligently entered, and

supported by a factual basis.       We therefore find no error.



                                       2
            We have reviewed Blocker’s pro se informal brief and

find no merit to his claims.            In accordance with Anders, we have

reviewed the record in this case and have found no meritorious

issues for appeal.           We therefore affirm the district court’s

judgment.      This court requires that counsel inform Blocker, in

writing,    of   the     right   to   petition   the   Supreme    Court    of   the

United States for further review.                If Blocker requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel=s motion must

state that a copy thereof was served on Blocker.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in   the    materials

before   the     court    and    argument    would   not   aid   the   decisional

process.

                                                                          AFFIRMED




                                         3